DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, 
Claims 1, 3-8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as unpatentable over Hershkovitz et al. (US 2010/0094496), herein “Hershkovitz”, in view of Li et al. (US 2013/0345976), herein “Li”, further in view of Gutman (US 2012/0173134).  Additionally and/or alternatively, Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz in view of Li and Gutman, further in view of McCool et al. (US 2014/0021908), herein “McCool”.
Regarding Claims 1 and 11 (each independent), Hershkovitz discloses:
(per Claim 1) a control unit (CPUs 302) for a vehicle (electric vehicle 102) that is driven by an electric motor (electric motors 103) with electrical energy from an electrical energy store (a battery pack such as battery pack 104), the vehicle comprising:
(per Claim 11) a method (“A system and method for managing energy usage in an electric vehicle”, Abstract) for determining possible charging locations (battery service station 134) for charging an electrical energy store (a battery pack such as battery pack 104) of a vehicle (electric vehicle 102) with an electric drive (electric vehicle 102), wherein the vehicle includes:
a position sensor configured to provide vehicle position information (“The positioning system 105 may include: a satellite positioning system, a radio tower positioning system, a Wi-Fi positioning system, and any combination of the aforementioned positioning systems. The positioning system 105 is used to determine the geographic location of the electric vehicle 102 based on information received from a positioning network 150”, Paragraph 102, “The energy-aware navigation module 332 determines (504) a current location of the electric vehicle”, Paragraph 160),
an input unit (user interface 210/305, input devices 308, “the user interface 210 includes input and output devices. For example, the input devices may include a mouse, a keyboard, a touchpad, a rotary joystick or knob, a touch screen display, microphones, a speech-recognition and/or configured to receive user input regarding a destination position (“method for managing energy usage for an electric vehicle when a destination has been specified”, Paragraph 72, “the destination 360 selected by the user of the electric vehicle”, Paragraph 136, “If the user has specified one or more destinations (410, yes), the energy-aware navigation module 332 generates (412) an energy plan using the destinations”, Paragraph 154, “the energy-aware navigation module 332 receives the plurality of destinations from the user of the electric vehicle”, Paragraph 158),
a memory (memory 310) storing digital map information (“the energy-aware navigation module 332 determines routes 336 based on the destinations 334 and the current location 324 and displays graphical representations of destinations, routes, battery service stations, etc., on maps 338 displayed on a display device of the electric vehicle 102 (e.g., the display device 306)”, Paragraph 134, “a geographic location database 358 of the electric vehicle that includes destinations 360 (e.g., addresses, etc.) and/or points of interest 362 (e.g., landmarks, businesses, etc.)”, Paragraph 140, “the energy-aware navigation module 332 uses road data (e.g., from the geographic location database 358)”, Paragraph 167), and 
the/a control unit (CPUs 302) communicatively coupled to the position sensor, the input unit, and an output unit (see Figs. 1-3, “The electric vehicle control system 107 typically includes one or more processing units (CPU's) 302, one or more networks or ,
(per Claim 1) the control unit comprising: a processor configured to execute processing (“The set of instructions can be executed by one or more processors (e.g., the CPUs 302)”, Paragraph 143) consisting of:
(per Claim 11) the control unit configured to execute processing for carrying out the method (“The set of instructions can be executed by one or more processors (e.g., the CPUs 302)”, Paragraph 143), the method comprising the acts of:
identifying a starting position via the position sensor (“the current location of the at least partially electric vehicle is received from a global satellite navigation system”, Paragraph 28), and the destination position via the input unit (“the energy-aware navigation module 332 receives the plurality of destinations from the user of the electric vehicle”, Paragraph 158);
determining a route from the starting position to the destination position based on the digital map information (“a route from the current location of the at least partially electric vehicle to the destination is generated, wherein the route includes stops at the battery service stations in the energy plan. The route is added to the energy plan”, Paragraph 20);
determining a first state of charge of the energy store at the starting position of the vehicle (“A charge level of at least one battery of the electric vehicle is received. A current location of the electric vehicle is received”, Abstract);
(“A theoretical maximum range of the electric vehicle is determined based on the current location of the electric vehicle and the charge level of the at least one battery of the electric vehicle”, Abstract, “A first boundary is displayed on the geographic map indicating the maximum theoretical range of the at least partially electric vehicle. In some embodiments, one or more visual indicators are displayed on the geographic map to indicate that locations outside of the first boundary are unreachable by the at least partially electric vehicle based at least in part on the current location and the theoretical maximum range of the at least partially electric vehicle”, Paragraphs 4-5);
determining that the first range of the vehicle is insufficient to travel to the destination position (“Returning to FIG. 5, the energy-aware navigation module 332 then selects (516) an unprocessed destination from the plurality of destinations and determines (518) whether the destination is reachable from the current location based on the theoretical maximum range. Note that the energy-aware navigation module 332 uses road data (e.g., from the geographic location database 358) to determine whether the destination is reachable from the current location (i.e., whether the charge levels of the battery packs are sufficient to get the electric vehicle 102 to the destination). Thus, the determination is made based on an actual route and not based on whether the destination is within a single fixed radius of the theoretical maximum range of the current location (e.g., a circle). In some embodiments, the energy-aware navigation module 332 determines whether the destination is reachable from the current location by: calculating a route from the current location to the destination, calculate the driving distance of the ;
determining a second state of charge of the energy store, the second state of charge being an estimation of what the state of charge will be after a first charging process occurs (i.e. the energy plan estimates the charge of the energy store to be either “almost fully charged”, “fully charged”, “recharged”, “replaced”, and/or simply “charged” upon a charging process concluding at the charging location or estimates the predicted state of charge upon reaching the destination, as per the following citations; “the battery service station is selected from the group consisting of charge stations that recharge the one or more battery packs of the vehicle, battery exchange stations that replace a spent battery of the vehicle with a charged battery, and any combination of the aforementioned battery service stations”, Paragraph 17, “after setting the destination as the current location, the energy-aware navigation module 332 predicts the amount of energy required for the electric vehicle to reach the destination and calculates predicted charge levels of the battery packs of the electric vehicle at the destination (e.g., after the electric vehicle has reached the destination)”, Paragraph 168) between the starting position and the destination position (“the processor of the one or more chargers 108 may receive data indicating that the one or more battery packs 104 are almost fully charged from the BMS 206 via the bus 230. In response to the received data, the processors of the one or more chargers 108 may execute programs stored in the memory of the one or more chargers 108 to regulate the energy transfer and to terminate the charging process when the one or more battery packs 104 are fully charged to prevent overcharging of the one or more battery packs 104”, at which the battery packs of the electric vehicle 102 can be exchanged for charged battery packs”, Paragraph 186), wherein the second state of charge is determined prior to the first charging process (i.e. because the second SOC is estimated within the energy plan prior to the charging process because it assumes the vehicle will depart the charging location with a battery pack that is “almost fully charged”, “fully charged”, “recharged”, or simply “charged”, which are terms that each denote a SOC that is equivalent to the manufacturer’s recommended maximum charge level (which is typically around 80% of the battery’s capacity; also see obviousness discussion below pertaining to Gutman);
determining a second range of the vehicle starting from the destination position (see obviousness discussion below pertaining to Li) based on the second state of charge (i.e. “almost fully charged”, “fully charged”, “recharged”, or simply “charged” as described above);
determining a charging region between the starting position and the destination position (i.e. wherein the charging region is anywhere within the boundaries of the then theoretical maximum range of the vehicle if using a full battery upon departing the planned charging location along the route prior to reaching the final destination, wherein the planned charging location must be within an earlier maximum theoretical range of the vehicle’s current position based on the vehicle’s current charge level, or the charging region may be different based on a partial charge to a specific SOC level based on the obvious modification using Gutman as described below; also see obviousness discussion below pertaining to Li), wherein the charging region is defined as where the second range overlaps with the first range (see obviousness discussion below pertaining to Li); and
(“The energy-aware navigation module 332 determines that battery exchange stations 741-1 and 744 are reachable from the current location of the electric vehicle 102. The energy-aware navigation module 332 selects and schedules time at battery exchange station 741-1 (e.g., based on the user profile or via user input, etc.). The energy-aware navigation module 332 then adds the battery exchange station 741-1 as a waypoint 742-1 in a list of waypoints”, Paragraph 187, “an energy-aware navigation module 332 that provides navigation services based at least in part on battery status data received from the BMS module 320, position data received from the positioning module 322, destinations 334 that are either user-selected or determined based at least in part on a profile 352 of the user of the electric vehicle, local conditions (e.g., traffic, weather, road conditions, etc.) data included in a battery service station database 364 (e.g., geographic locations of battery service stations, status of the battery service stations, etc.), and/or a subset thereof, as described herein; the energy-aware navigation module 332 determines routes 336 based on the destinations 334 and the current location 324 and displays graphical representations of destinations, routes, battery service stations, etc., on maps 338 displayed on a display device of the electric vehicle 102 (e.g., the display device 306)”, Paragraph 134; also see obviousness discussion below pertaining to Li).
Firstly, Hershkovitz remains silent regarding the determination of a second range of the vehicle starting from the destination position based on the second state of charge, the determination of a charging region between the starting position and the destination position that is only where the second range overlaps with the first range, and the determination of one or more possible charging locations “the sequence of candidate charging stations can be determined by searching concurrently starting from both the origin and the destination and terminating the search when there is an intersection of search ranges corresponding to the two points and determining the sequence of candidate charging stations in the intersection of the search ranges”, Paragraph 33), and Li further states that this particular method of choosing candidate charging stations is one of many design-choice equivalent options that need not be explained in further detail (“Particularly the sequence of candidate charging stations can be determined from a search in numerous ways…A practical application will not be limited to the search-determination ways listed above, and other ways in which sequences of candidate charging stations corresponding to the respective routes can be determined shall also be encompassed in the embodiment of the invention”, Paragraph 33).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the control unit and/or method of Hershkovitz to only consider using a charging station within the overlap region between the first range as determined from the starting position and the second range as determined from the destination (and based on the substantially “full” charge expected when leaving said charging station as per Hershkovitz), as taught by Li, in order to ensure an efficient single-stop mid-trip charging location when it is known that recharging is again possible once arriving at the destination, thus effectively enabling an efficient single-stop mid-trip interruption for trips that can extend out to twice a typical range when based on an essentially full state-of-charge (SOC) following each charging.
Secondly, while Hershkovitz generically discloses estimating a second state of charge of the energy store after a first charging process occurs between a starting position and the destination position, wherein the second state of charge is estimated prior to the first charging process (i.e. the energy plan estimates the charge of the energy store to be either “almost fully charged”, “fully charged”, “recharged”, “replaced”, and/or simply “charged” ), Hershkovitz does not consider the possibility of a pre-planned “partial” charge to a specific SOC level (that wouldn’t meet the criteria of “almost fully charged”, “fully charged”, “recharged”, “replaced”, and/or simply “charged”) at one or more charging locations in the charging region, and thus their estimate could be significantly improved upon if Hershkovitz were modified to include this added feature/benefit.  However, this added feature/benefit is taught by Gutman (“A replenishment type 344 is defined as the type of resource, fuel, or the combination thereof that the vehicle can replenish at one of the replenishment locations 218. For example, an electric charge to replenish the electric vehicle can be the replenishment type 344”, Paragraph 79, “The transportation type 346 is defined as the type of vehicle the user can be operating for reaching the destination 206. For example, the transportation type 346 can include an electric vehicle”, Paragraph 87, “The navigation system 100 can generate the travel route 216 based on a full or a partial replenishment of the resource, fuel, or the combination thereof at each replenishing opportunity. For example, the navigation system 100 can generate the travel route 216 based on a full or a partial replenishment of fuel at the first replenishment location 232”, Paragraph 151, “Rather than replenishing the vehicle at the maximum replenishment level 424 to fully replenish the vehicle, the user can replenish the vehicle up to the first partial replenishment level 418”, Paragraph 155, “Because the user only partially refueled the vehicle at the first replenishment location 232, the navigation system 100 can update the remainder 438 to require the user to stop by the fourth replenishment location 236 for replenishment prior to reaching the destination 206”, Paragraph 157, “It has been discovered that the present invention provides the navigation system 100 for generating the travel route 216 that allows the vehicle to safely reach the replenishment locations 218, the intermediate stops 210 and the destination 206 with a partial replenishment of resource, ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control unit and/or method of Hershkovitz to include route planning that incorporates the possibility of partial charging at candidate charging locations, as taught by Gutman, in order to enable the user to charge more at certain locations (perhaps where the charging is cheaper, more readily available, requires less charging time, and/or doesn’t impact the user’s schedule as much) versus other locations that may not be optimum locations to get their power reserves “almost fully charged”, “fully charged”, “recharged”, “replaced”, and/or simply “charged”, thus giving the user more options for routing that may lead to faster arrival times at the destination, less mid-trip time spent charging, and/or possible financial benefits based on charging costs and supply/demand price fluctuations.
Regarding Claims 3 and 13, Hershkovitz as modified by Li and further modified by Gutman teaches the control unit as claimed in Claim 1 and the method as claimed in Claim 11, respectively, and Hershkovitz further discloses:
causing the output unit of the vehicle (“a user interface 305 comprising a display device 306, input devices 308 (e.g., a mouse, a keyboard, a touchpad, a touch screen, microphone, etc.), and speakers”, Paragraph 124) to output information about the one or more possible charging locations to a user of the vehicle (“the energy-aware navigation module 332 determines routes 336 based on the destinations 334 and the current location 324 and displays graphical representations of destinations, routes, battery service stations, etc., on maps 338 displayed on a display device of the electric vehicle 102 (e.g., the display device 306)”, Paragraph 134);
(“The energy-aware navigation module 332 determines that battery exchange stations 741-1 and 744 are reachable from the current location of the electric vehicle 102. The energy-aware navigation module 332 selects and schedules time at battery exchange station 741-1 (e.g., based on the user profile or via user input, etc.). The energy-aware navigation module 332 then adds the battery exchange station 741-1 as a waypoint 742-1 in a list of waypoints”, Paragraph 187; user interface 305 including input devices 308); and
determining a route to the destination position via the selected charging location based on the digital map information (“the energy plan includes one or more routes, a destination, and one or more battery service stations at which the at least one battery may be serviced”, Paragraph 10, “the energy-aware navigation module 332 determines routes 336 based on the destinations 334 and the current location 324 and displays graphical representations of destinations, routes, battery service stations, etc., on maps 338 displayed on a display device of the electric vehicle 102 (e.g., the display device 306)”, Paragraph 134).
Regarding Claims 4 and 14, Hershkovitz as modified by Li and further modified by Gutman teaches the control unit as claimed in Claim 3 and the method as claimed in Claim 13, respectively, and Hershkovitz further discloses:
determining information about one or more charging stations that are available at the one or more charging locations (“It is determined that the at least one battery of the electric vehicle is supported by a platform of the battery exchange station”, Paragraph 52); and
causing the output unit of the vehicle to output the information about the one or more charging stations (“status information may also be provided via an on-board display screen”, Paragraph 105, “the control center 130 periodically provides a list and respective status information to the electric vehicle 102 via the communications network 120. The status of a battery service station may include: a number of charge stations of the respective battery service station that are occupied, a number of suitable charge stations of the respective battery service station that are free, an estimated time until charge completion for respective vehicles charging at respective charge stations, a number of suitable battery exchange bays of the respective battery service station that are occupied, a number of suitable battery exchange bays of the respective battery service station that are free, a number of suitable charged battery packs available at the respective battery service station, a number of spent battery packs at the respective battery service station, the types of battery packs available at the respective battery service station, an estimated time until a respective spent battery is recharged, an estimated time until a respective exchange bay will become free, a location of the battery service station, battery exchange times, and any combination of the aforementioned statuses”, Paragraph 108).
Regarding Claims 5 and 15, Hershkovitz as modified by Li and further modified by Gutman teaches the control unit as claimed in Claim 4 and the method as claimed in Claim 14, respectively, and Hershkovitz further discloses that:
the information about a charging station comprises one or more of: an available charging performance of the charging station; an availability of DC charging; an operating state the charging station; an availability of a free charging place at the charging station at a predicted time in the future at the charging station; a predicted charging time to bring the energy store to the second state of charge; and services available at the charging station (“The status of a battery service station may include: a number of charge stations of the respective battery service station that are occupied, a number of suitable charge stations of the .
Regarding Claims 6 and 16, Hershkovitz as modified by Li and further modified by Gutman teaches the control unit as claimed in Claim 1 and the method as claimed in Claim 13, respectively, and Hershkovitz further discloses:
predicting an arrival time at the selected charging location; and sending a reservation request with the predicted arrival time at a charging station to the selected charging location by way of a communications unit of the vehicle (“a request to service at least one battery of the electric vehicle is transmitted to a server”, Paragraph 50, “the energy-aware navigation module 332 schedules time at the selected battery service station based on an estimated time of arrival of the electric vehicle at the selected battery service station…the energy-aware navigation module 332 uses the one or more communication interfaces 304 to communicate with the selected battery service station to reserve time at the selected battery service station…the control center then transmits the reservation to the selected battery service station”, Paragraph 177, “the electric vehicle 102 communicates with the battery service station 134 via the communication module 106, the communications network 120, and a control center 130”, Paragraph 100).
Regarding Claims 7 and 17, Hershkovitz as modified by Li and further modified by Gutman teaches the control unit as claimed in Claim 1 (per Claim 7) and the method as claimed in Claim 11 (per Claim 17), and Hershkovitz further discloses:
determining the charging performance of an available charging station at the corresponding possible charging location (“the control center may then monitor the present charge levels and locations of electric vehicles in order to plan overall power grid management. For example, the control center may adjust battery service plans (e.g., by reducing the rate of recharging the battery packs, rescheduling electric vehicles to other battery service stations to balance the power grid, etc.) so that the power grid is not overburdened with battery service requests”, Paragraph 238, “the charge station 1704 transmits a report of the amount of energy used during the charging process to the battery service module 1702”, Paragraph 280, “the control center 1850 regulates the energy usage of the battery service stations (e.g., the charge stations 1806) so that the energy usage does not exceed the power-generation capacity. In some embodiments, the control center 1850 modifies the service plans for electric vehicles in accordance with the data received from the power generators 1842”, Paragraph 284; wherein the power grid being overburdened is interpreted as a less than ideal charging performance as it may result in a slower charging time or a need to go to a different service station, and the report including the energy used in relation to the battery SOC increase may also be interpreted as determining charging performance);
determining a predicted state of charge of the energy store on arrival at the corresponding possible charging location (“The charge level of the at least one battery of the electric vehicle is periodically transmitted to the charge station. Energy is received from the charge station based at least in part on the service plan and the charge level of the at least one battery”, Paragraph 53, “the energy-aware navigation module 332 predicts the amount of energy required for the calculates predicted charge levels of the battery packs of the electric vehicle at the destination (e.g., after the electric vehicle has reached the destination)”, Paragraph 168, “the control center 1504 determines (1518) a service plan for the battery packs. In some embodiments, the control center 1504 determines the service plan based at least in part on the charge levels of the battery packs of the electric vehicle, the battery pack types, the type and/or status of account of the user, the present status of the electric power grid, the charge levels of the battery packs of other electric vehicle, etc. The service plan may include a charge plan for recharging the battery packs of the electric vehicle, a battery exchange plan for exchanging the batteries of the electric vehicle, and/or a combination of a charge plan and a battery exchange plan. In some embodiments, the service plan includes a set of instructions that are executable by the battery service station and/or the electric vehicle (e.g., the electric vehicle control system 107 in FIG. 3)”, Paragraph 247); and
determining a charging time for the first charging process to bring the energy store to a third state of charge (i.e. full charge or new battery pack as described above) based on the determined charging performance (i.e. rate of charge as determined by the service plan as described above) and based on the predicted state of charge (“The status of a battery service station may include: …an estimated time until charge completion for respective vehicles charging at respective charge stations, … an estimated time until a respective spent battery is recharged, an estimated time until a respective exchange bay will become free, … battery exchange times”, Paragraph 108).
While not acquiescing to the appropriateness of the 35 USC 103 prior art rejection above, as an additional and/or alternative prior art rejection to Claims 7 and 17, under 35 USC 103, McCool teaches determining charging station efficiency and communicating the statistics to a server (“This screen may show different statistics to the user. For example, the analytic screen rate of charging and charging efficiency while at a charging station 10. Various other monitoring information, alerts, and messages, such as a charging error alert, may be sent to user during charging. These communications may be sent through the remote server 36 or directly to the user device 38”, Paragraph 75).  As Hershkovitz already discloses a database of service stations (“battery service station database 364 (e.g., geographic locations of battery service stations, status of the battery service stations, etc.)”, Paragraph 134), it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control unit / method of Hershkovitz with the determination of charging station performance such as rate of charge, charging efficiency, and cost of charging, as taught by McCool, in order to enhance the service station database of Hershkovitz to account for more efficient charging stations, faster charging stations, and/or less expensive charging stations as potential user preferences.  It should be further noted that due to the dependency of Claim 8 and Claims 9 and 19 on these particular claims, any prior art rejection of Claims 8-9 and 19 below should also consider this potential further modification to Hershkovitz in view of McCool.
Regarding Claim 8, Hershkovitz as modified by Li and further modified by Gutman teaches (and/or Hershkovitz as modified by Li and Gutman and further modified by McCool teaches) the control unit as claimed in Claim 7, and Hershkovitz further discloses that the third state of charge:
corresponds to the second state of charge (i.e. full charge or new battery pack as described above); or
corresponds to a charging location-dependent state of charge, wherein the processor executes processing to determine the charging location-dependent state of charge of a possible charging location depending on a route between the possible charging location and the destination position.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz in view of Li and Gutman, further in view of Moroto et al. (US 5892346), herein “Moroto”.  Additionally and/or alternatively, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz in view of Li, Gutman, and McCool, further in view of Moroto.
Regarding Claims 9 and 19, Hershkovitz as modified by Li and further modified by Gutman teaches (and/or Hershkovitz as modified by Li and Gutman and further modified by McCool teaches) the control unit as claimed in Claim 8, and Hershkovitz as modified by Li and further modified by Gutman teaches the method as claimed in Claim 11, respectively, but Hershkovitz remains silent regarding determining a driving time for a route via the corresponding possible charging location to a destination position for each of the one or more possible charging locations; and determining a preferred charging location based on the sum of corresponding determined charging times and determined driving times.  However, Moroto teaches these limitations (“the vehicle may further be equipped with charge time calculating means for determining a time period for recharging the battery based on a starting date/time at a battery charging facility and the last destination arrival date/time in accordance with the schedule information or input individual trip information”, Column 2 Lines 27-32, “the navigation ECU 40 calculates a battery charging time by determining the time of arrival at the next expected battery recharging location and the time of departure from that location”, Column 6 Lines 40-43, “The aforementioned schedule information memory means stores, as trip-specific information…includes starting and arrival dates and times for each flagged location on the route of travel and, further, information as to whether or not battery recharging can be obtained at each location flagged along the route of travel. For example, the schedule information memory means may store such information for the starting location, destination and an intermediate stopover location”, Column 2 Lines 32-44, “the present invention may also be applied to an electric vehicle”, Column 12 Lines 49-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control unit / method of Hershkovitz with the determination of a routing schedule that incorporates arrival times, charging durations, and departure times from each subsequent link in a route, as taught by Moroto, in order to .
Response to Arguments
Applicant’s respectfully submitted remarks and amendments have been fully considered, but they have been not been found persuasive.
Regarding the previously made Claim Objections and 35 USC 112(b) rejections, Applicant’s corrective amendments have enabled their withdrawal within the instant Office action.
However, Applicant’s remarks pertaining to the previously made 35 USC 103 rejections, particularly relating to the Li reference, are unpersuasive.  Firstly, Applicant argues that Hershkovitz only determines an origin-centric first search range based on a current SOC, that Hershkovitz only presumes an estimated SOC after recharging at a charging station along the way to the destination to be essentially “full” (i.e. battery replaced with a fresh one or a battery recharged back to substantially full charge), and that the presumed estimated “full” SOC at that charging station is then used to create another origin-centric second search range based on an estimated “full” SOC to determine whether or not the destination falls within that second search range, and if not, then it will repeat the process to instead search for other charging stations that it can reach before the destination.  Applicant concludes that Hershkovitz thus does not determine its candidate charging stations as only those in the overlap region between the origin-centric first search range and a destination-centric second search range based on the estimated SOC following charging at the intervening charging station.  Secondly, Applicant states that despite Li teaching the determination of an overlap region for searching for candidate charging stations following the determination of both an origin-centric first search range from the origin and a destination-centric second search range from the destination, Li does not teach that the destination-centric second search range from the destination is based on an estimated SOC following recharging at the candidate charging station found within the overlap region.
is utilized to disclose, firstly, the origin-centric first search range (“A theoretical maximum range of the electric vehicle is determined based on the current location of the electric vehicle and the charge level of the at least one battery of the electric vehicle”, Abstract), secondly, that the battery SOC will be substantially “full” upon leaving a charging location (“the battery service station is selected from the group consisting of charge stations that recharge the one or more battery packs of the vehicle, battery exchange stations that replace a spent battery of the vehicle with a charged battery, and any combination of the aforementioned battery service stations”, Paragraph 17), and thirdly, that destinations are presumed to also be charging locations (“the destinations/waypoints include battery service stations (e.g., charge stations, battery exchange stations, etc.)”, Paragraph 150).  Based on this, one of ordinary skill in the art at the time of filing would understand that even though the origin-centric first range may be based on a less than a substantially “full” SOC if the vehicle is currently not departing from a charging station location (for example, if the vehicle has already started on a trip since their last battery recharge/battery exchange), the vehicle will be departing from both the candidate charging station and eventually from the current destination, both with the same SOC (i.e. a substantially “full” SOC).  Furthermore, Li is utilized to teach the destination-centric second search range, and the candidacy/selection of only charging stations that fall within the overlap between the origin-centric first search range and the destination-centric second search range (“the sequence of candidate charging stations can be determined by searching concurrently starting from both the origin and the destination and terminating the search when there is an intersection of search ranges corresponding to the two points and determining the sequence of candidate charging stations in the intersection of the search ranges”, Paragraph 33).  Despite Li not specifically describing what SOC is utilized when determining the destination-centric second search range, it does not matter since it is in fact Hershkovitz rather than Li that already discloses based on the second state of charge”.  Applicant’s arguments pertaining to the prior art are thus not found persuasive, this instant Office action has substantially maintained the previously made 35 USC 103 rejections, and this instant Office action is being made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663